DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2022 has been entered.
Claims 58, 60, 63, 65-67, 70-71, 74-78 have been amended. Claim 68 has been newly canceled and claims 81-84 have been newly added.
 
Claims 58, 60, 63, 65-67, 70-71, 74-84 are currently pending.

Claims 79-80 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected specie, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/25/2021.

Claims 58, 60, 63, 65-67, 70-71, 74-78 and 81-84 have been examined on their merits.


Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 63, 70-71 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by over Ingber et al (WO 2015/138032-from IDS filed 10/15/2018).
Regarding claim 63, 70-71, Ingber teach a microfluidic co-culture of neurons with vascular cells in contact with flowing culture media, wherein the cells are cultured in a microchannel or on a membrane of a microfluidic chip (organ-chip) (page 2 para 6-8, page 3 para 13, pages 90-91 para 364-365, page 115 para 448). The microfluidic chip comprises two microchannels separated by a porous membrane with brain cells such as neurons on the first membrane surface and blood vessel-associated cells such as vascular endothelial cells on the second membrane surface such that the cells are in indirect contact with each other through the porous membrane (page 76 para 320, pages 90-91, para 364-365).
 While Ingber does not specifically describe wherein the neurons exhibit a more mature electrophysiology as compared to the same neurons in a static culture, Applicant’s disclosure states that culture of cells in microfluidic chips, whether alone or in combination with other cells, drives maturation and/or differentiation further than existing systems (page 2 lines 9-10 of Applicant’s Specification). Therefore this feature regarding a more mature electrophysiology as compared to neurons cultured under static conditions is deemed to be inherently present as a microfluidic chip is used for the culture of the neurons.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944)  provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." 
Therefore the teaching of Ingber et al anticipates Applicant’s invention as claimed.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 58, 60, 63, 65-67, 70-71, 74-75, 81-84 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al (WO 2015/138032-from IDS filed 10/15/2018) in view of Wikswo et al (WO 2013/086486-previously cited).  
Regarding claim 58, 60, 63, 65-67,70-71, Ingber teach a microfluidic co-culture of neurons with vascular cells in contact with flowing culture media, wherein the cells are cultured in a microchannel or on a membrane of a microfluidic chip (organ-chip) (page 2 para 6-8, page 3 para 13, pages 90-91 para 364-365, page 115 para 448). The microfluidic chip comprises two microchannels separated by a porous membrane with brain cells such as neurons on the first membrane surface and blood vessel-associated cells such as vascular endothelial cells on the second membrane surface such that the cells are in indirect contact with each other through the porous membrane (page 76 para 320, pages 90-91, para 364-365).
 While Ingber does not specifically describe wherein the neurons exhibit a more mature electrophysiology as compared to the same neurons in a static culture, Applicant’s disclosure states that culture of cells in microfluidic chips, whether alone or in combination with other cells, drives maturation and/or differentiation further than existing systems (page 2 lines 9-10 of Applicant’s Specification). Therefore this feature is deemed to be inherently present as a microfluidic chip is used for the culture of the neurons. 
Ingber teach wherein their invention includes induced pluripotent stem cells (pages 136-137 para 511) and wherein stem cells, such as iPSC, can be used to differentiate into different cells types (page 110, para 434) including tissue-specific cells (page 99 para 389). 
However Ingber do not specifically teach wherein the neurons or endothelial cells are iPSC-derived neurons or iPSC-derived brain microvascular endothelial cells.
Wikswo teach methods of making organ chips which are microfluidic devices that comprise living human cells cultured within microfluidic devices and mimic the three-dimensional tissue-tissue interfaces, mechanically active microenvironments, electrical stimulation, chemical conditions and complex Organ-level functions of living Organs, such as blood-brain barrier (page 2 para 5). The cells used in the organ chips can be isolated from a tissue or fluid using any methods known in the art, or differentiated from stem cells, specifically induced pluripotent stem cells (page 25 para 124) and Organ-specific parenchymal cells (page 10 para 57). Parenchymal cells are taught to be the distinct cells of an Organ contained in and supported by the connective tissue framework and typically perform a differentiated function that is unique to the particular Organ (page 16 para 87). Seeding the Organ Chip with vascular endothelial cells is specifically taught (page 10 para 57). Cell types for the Blood Brain Barrier also include neuronal cells (page 14 para 72) and endothelial cells (page 21 para 112). 
One of ordinary skill in the art would have been motivated to use neurons and vascular endothelial cells that are induced pluripotent stem cell-derived in the invention of Ingber because Ingber indicate that their cells can be obtained from stem cells, including induced pluripotent stem cells. Additional motivation would come from Wikswo because cells derived from induced pluripotent stem cells are taught to be useful in a microfluidic organ chip (page 14 para 72, page 25 para 124). The addition of cells specific to the brain and the blood brain barrier such as motor neurons and brain microvascular endothelial cells would have been obvious and motivated by the teaching of Wikswo that cells specific to the organ are desirable and beneficial for inclusion in a organ microfluidic model. Even if the mature electrophysiology of the neurons was not an inherent feature as described above this would be an obvious feature to include as Wikswo teach that microfluidic devices that provide organ-level functions of living organs such as electrical stimulation are desirable and obtainable by modulating various parameters of the culture (page 2 para 5, pages 24- 25 para 122-123). One of ordinary skill in the art would have had a reasonable expectation of success because both Ingber and Wiskwo are using their neuron and endothelial cells for the study of microfluidic blood brain barrier models. 
Regarding claims 74-75, Ingber teach wherein the neurons and the vascular cells are generated from the stem cells of the same person/patient (patient specific stem cells) (pages 101-102 para 396).
Regarding claims 81-84, these claims are interpreted as requiring specific properties induced by the claimed method steps of claim 58. While Ingber does not specifically describe these claimed properties, Applicant’s disclosure states that culture of cells in microfluidic chips, whether alone or in combination with other cells, drives maturation and/or differentiation further than existing systems (page 2 lines 9-10 of Applicant’s Specification). Therefore these claimed properties are deemed to be inherently present as a microfluidic chip is used for the culture of the Ingber cells. 
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944)  provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." 
However, even if these claimed properties were not inherently present, one of ordinary skill in the art would be motivated to include them because Wikswo teach that microfluidic devices that provide organ-level functions of living organs such as mechanically active microenvironments, electrical stimulation, chemical conditions and complex organ-level functions are desirable and obtainable by modulating various parameters of the culture (page 2 para 5, pages 24- 25 para 122-123). One of ordinary skill in the art would have had a reasonable expectation of success because both Ingber and Wiskwo are using their neuron and endothelial cells for the study of microfluidic blood brain barrier models. 
Therefore the combined teaching of Ingber et al and Wiskwo et al render obvious Applicant’s invention as claimed.



Claims 60, 67, 76-78 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al (WO 2015/138032-from IDS filed 10/15/2018) in view of Wiskwo et al (WO 2013/086486-previously cited) as applied to claim 58, 60, 63, 65-67, 70-71, 74-75, 81-84 above, and further in view of Dimos et al (Science 2008-from IDS filed 03/01/2022). 
Regarding claims 60, 67, the combined teachings of Ingber and Wiskwo render obvious the claimed invention as described above, but do not specifically teach including motor neurons.
Regarding claims 76-78, Ingber teach wherein their invention is used for disease models (page 2 para 7) and to replicate at least one characteristic of a disease-specific state related to the blood brain barrier (page 104 para 408), but do not specify a CNS disorder. 
Dimos teach and suggest that a neurodegenerative disorder, such as ALS, would benefit from the study of iPSC-derived motor neurons and their interaction with other cell types (abstract, page 1221 last paragraph). Dimos suggest the use of iPS to produce ALS patient specific motor neurons and other cell types implicated in ALS (page 1218, column 2, first paragraph).
One of ordinary skill in the art would have been motivated to select a cell model with iPSC-derived motor neurons, such as a BBB model, rendered patient-specific for ALS in the invention of Ingber because Dimos suggest that there is a need for such a model in the treatment and study of ALS. One of ordinary skill in the art would have been motivated to include iPSC-derived brain microvascular endothelial cells in the study model because these are cells that are well known to be affected in ALS patients and included in ALS models. One of ordinary skill in the art would have had a reasonable expectation of success because Ingber indicate that their embodiments include BBB models with neurons and vascular cells and that these BBB models can be used for disease models.
Therefore the combined teaching of Ingber et al, Wikswo et al and Dimos et al render obvious Applicant’s invention as claimed.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 58, 60, 63, 65-67, 70-71, 74-78 and 81-84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent 11,174,462 in view of Dimos et al (Science 2008-from IDS filed 03/01/2022). 

Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims also include a fluidic device comprising a membrane with endothelial cells seeded on one surface and neurons seeding on the second surface, wherein the cells are exposed to a flow of culture media and wherein the neurons exhibit a more mature electrophysiology as compared to neurons cultured in a static culture.
The patent does not specifically include using cells from a patient to represent a disease state such as ALS, but the teaching of Dimos renders such a modification obvious.
Dimos teach and suggest that a neurodegenerative disorder, such as ALS, would benefit from the study of iPSC-derived motor neurons and their interaction with other cell types (abstract, page 1221 last paragraph). Dimos suggest the use of iPS to produce ALS patient specific motor neurons and other cell types implicated in ALS (page 1218, column 2, first paragraph).
One of ordinary skill in the art would have been motivated with a reasonable expectation of success to select a cell model with neurons, such as a BBB model, rendered patient-specific for ALS in the reference invention because Dimos suggest that there is a need for such a model in the treatment and study of ALS. 
Therefore the combined teachings of the patent claims and Dimos et al render obvious the claims of the current invention.



Claims 58, 60, 63, 65-67, 70-71, 74-78, 81-84 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 74-80, 82-87, 90-92, and 94 of copending Application No. 16/286185 (reference application) in view of Dimos et al (Science 2008-from IDS filed 03/01/2022). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application also include a fluidic device comprising a membrane with endothelial cells seeded on one surface and neurons seeding on the second surface, wherein the cells are exposed to a flow of culture media and wherein the neurons exhibit a more mature electrophysiology as compared to neurons cultured in a static culture.
The reference application does not specifically include using cells from a patient to represent a disease state such as ALS, but the teaching of Dimos renders such a modification obvious.
Dimos teach and suggest that a neurodegenerative disorder, such as ALS, would benefit from the study of iPSC-derived motor neurons and their interaction with other cell types (abstract, page 1221 last paragraph). Dimos suggest the use of iPS to produce ALS patient specific motor neurons and other cell types implicated in ALS (page 1218, column 2, first paragraph).
One of ordinary skill in the art would have been motivated with a reasonable expectation of success to select a cell model with neurons, such as a BBB model, rendered patient-specific for ALS in the reference invention because Dimos suggest that there is a need for such a model in the treatment and study of ALS. 
Therefore the combined teachings of the reference application and Dimos et al render obvious the claims of the current invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claims 58, 60, 63, 65-67, 70-71, 74-78 and 81-84 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 43-50, 81-93 of copending Application No. 15/768736 (reference application).

Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application also include a fluidic device comprising a membrane with endothelial cells seeded on one surface and neurons seeding on the second surface, wherein the cells are exposed to a flow of culture media and wherein the neurons exhibit a more mature electrophysiology as compared to neurons cultured in a static culture, including wherein the neurons are derived from iPSC from a patient with ALS.
Therefore the claims of the reference application render obvious the claims of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant's arguments filed 03/02/2021 have been fully considered but they are not persuasive. Applicant’s arguments have been addressed in so far as they relate to the new rejections above.
Applicant argues that the feature of the neurons exhibiting a more mature electrophysiology as compared to the same neurons cultured in a static culture is simply present because a microfluidic chip is used. Applicant asserts that it is well settled patent law that inherency requires a technical reasoning to show that an alleged inherent characteristic necessarily occurs, which has been further defined as meaning always. Applicant asserts that the Examiner’s inherency argument fails because Ingber does not start with the same cells and does not culture these specific cells for the time period specified in the specification and does not assay for the feature.
This is not found persuasive. Applicant’s claims (specifically claim 63) and specification state that starting cells do not need to be derived from iPSC in order to achieve neurons with a mature electrophysiology as compared to the same neurons cultured in a static culture. Applicant’s disclosure states that culture of cells in microfluidic chips, whether alone or in combination with other cells, drives maturation and/or differentiation further than existing systems (page 2 lines 9-10 of Applicant’s Specification). In addition, the prior art as cited above indicates that microfluidic models can be achieved by using cells derived from iPSCs and therefore once using these cells would then be the same starting cell type as Applicant’s. In addition, Applicant’s claims do not require a culture time period or steps for an assay. 
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944)  provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.


Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bani et al. “Human Blood Brain Model”, US 2017/0362584

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632